Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Roma Financial Corporation (the “Company”) on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Peter A. Inverso, President and Chief Executive Officer, and Sharon L. Lamont, Chief Financial Officer, certify. pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: This report fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter A. Inverso /s/ Sharon L. Lamont Peter A. Inverso Sharon L. Lamont President and Chief Executive Officer Chief Financial Officer Date: February 26, 2013 Date: February 26, 2013
